Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 1 of 11 PagelD 89

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION
JOVAN DEMETRIUS FREDERICKS,

Petitioner,

v. Case No.: 5:20-cv-401-Oc-27PRL
Criminal Case No.: 5:18-cr-48-Oc-27PRL
UNITED STATES OF AMERICA,

Respondent.
/

ORDER

BEFORE THE COURT are Petitioner Fredericks’ Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside, or Correct Sentence (cv Dkt. 1), the United States’ Response (cv Dkt. 8), and
Fredericks’ Reply (cv Dkt. 9). Upon review, his § 2255 motion is DENIED.

BACKGROUND

In 2019, a jury found Fredericks guilty of possession of a firearm and ammunition as a
convicted felon in violation of 18 U.S.C. § 922(g)(1) (Count One), possession with intent to
distribute a controlled substance in violation of 21 U.S.C. § 841(a) (Count Two), and carrying a
firearm during and in relation to a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(@)
(Count Three). (cr Dkts. 32, 59, 80).' Prior to his sentencing, the Supreme Court held that a §
922(g) conviction requires the United States to prove that the defendant “knew he belonged to the
relevant category of persons barred from possessing a firearm.” Rehaif v. United States, 139 S. Ct.

2191, 2200 (2019).

 

' The evidence at trial reflected that police officers found Fredericks at an apartment complex carrying a
firearm, MDMA, marijuana, cocaine, and heroin. (cr Dkt. 94 at 22-24, 28, 56).

1
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 2 of 11 PagelD 90

At sentencing, Fredericks challenged the application of the Armed Career Criminal Act
(ACCA), contending that his prior convictions for sale of cocaine did not constitute “serious drug
offenses” to support an enhancement because the crimes did not include a mens rea element.’ (cr
Dkt. 77 at pp. 23-24, 31); (cr Dkt. 97 at 4-5). The objection was overruled based on United States
v. Smith, 775 F.3d 1262 (11th Cir. 2014). See also Shular v. United States, 140 S. Ct. 779 (2020).
He also contended that his prior Florida conviction for possession with intent to sell or deliver
cocaine within 1,000 feet of a church did not support the enhancement because the judgment did
not include the relevant statute. (cr Dkt. 97 at 6-7). The objection was overruled because the
judgment sufficiently identified the offense of conviction, which was for a serious drug offense.
(Id. at 16). Fredericks was sentenced to 240 months imprisonment as to Counts One and Two, to
run concurrently, and 60 months as to Count Three, consecutive to Counts One and Two. (Id. at
33-34); (cr Dkt. 80). On appeal, Fredericks challenged the denial of his motion to suppress
evidence, and his convictions were affirmed. (cr Dkt. 101); see United States v. Fredericks, 806 F.
App’x 967 (11th Cir. 2020).

In his § 2255 motion, Fredericks raises four grounds for relief: (1) the Superseding
Indictment was defective for failing to reference 18 U.S.C. § 924(a)(2) and charge that, under
Rehaif, he “had a ‘knowingly’ knowledge of a prior conviction, that barred [him] to knowingly
possess a firearm”; (2) trial counsel was ineffective in failing to request a hearing under Remmer v.
United States, 347 U.S. 227 (1954), based on “outside influence on the jury”; (3) trial counsel was

ineffective in failing to request a continuance of his sentencing to allow time to find caselaw

 

2 A “serious drug offense” is “an offense under State law, involving manufacturing, distributing, or
possessing with intent to manufacture or distribute, a controlled substance . . . for which a maximum term of
imprisonment of ten years or more is prescribed by law.” 18 U.S.C. § 924(e)(2)(A)(ii).

2
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 3 of 11 PagelD 91

relating to Shepard documents’; and (4) appellate counsel was ineffective in failing to move to
dismiss the Superseding Indictment under Rehaif. (cv Dkt. 1 at 4-8). As the United States correctly
contends, Ground One is procedurally defaulted and all grounds are without merit. (cv Dkt. 8).4
STANDARD
To establish ineffective assistance of counsel, Fredericks must demonstrate that (1)
counsel’s performance was deficient, and (2) he was prejudiced as a result. Strickland v.
Washington, 466 U.S. 668, 687 (1984). “Judicial scrutiny of counsel’s performance must be highly
deferential. ... A fair assessment of attorney performance requires that every effort be made to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Jd. at 689.
And “a court must indulge a strong presumption that counsel’s conduct falls within the wide range
of reasonable professional assistance; that is, the defendant must overcome the presumption that,
under the circumstances, the challenged action might be considered sound trial strategy.” Jd.
(citation and internal quotation marks omitted).
DISCUSSION
In summary, Fredericks is not entitled to relief. Ground One is procedurally defaulted, and
the Eleventh Circuit has held that an indictment charging a violation of 18 U.S.C. § 922(g) is not
defective for failing to include § 924(a)(2). And notwithstanding any error under Rehaif, the record

demonstrates that Fredericks was aware that he was a convicted felon during the § 922(g) offense.

 

3 Shepard v. United States, 544 U.S. 13 (2005).

4 An evidentiary hearing is unnecessary, since the § 2255 motion “and the files and records of the case
conclusively show that [Fredericks] is entitled to no relief.” 28 U.S.C. § 2255(b).

3
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 4 of 11 PagelD 92

Further, he has not shown that counsel was ineffective in failing to request a Remmer hearing or a
continuance of his sentencing.
Ground One
Ground One is titled “Defective indictment, violation of Defendant ‘Due Process,’ failed
to allege each material element of offense.” (cv Dkt. 1 at 4). Fredericks contends that the
indictment failed to allege the substantive criminal statute 18 U.S.C. §
924(a)(2), which is a material element of a 18 U.S.C. § 922(g) offense. Also
the indictment failed to alleged that [he] had a ‘knowingly’ knowledge of a
prior conviction, that barred [him] to knowingly possess a firearm, which
violated [his] right to make a fundamental choice regarding [his] defense.
(Id.). This claim is procedurally defaulted and without merit.
Procedural Default
Fredericks procedurally defaulted this claim by failing to raise it on direct appeal. See (cr
Dkt. 101); (cv Dkt. 8-1). As the Eleventh Circuit has explained,
A claim is procedurally defaulted, such that the prisoner cannot raise it
in a collateral proceeding, when a defendant could have raised an issue
on direct appeal but did not do so. . . . Defendants can avoid the
procedural bar by establishing that either of the following exceptions
applies: (1) cause and prejudice, or (2) a miscarriage of justice based on
actual innocence.
Hill vy. United States, 569 F. App’x 646, 648 (11th Cir. 2014) (citations omitted). “Cause” requires
a showing that “some objective factor external to the defense impeded counsel’s efforts to raise
the claim previously.” Lynn v. United States, 365 F.3d 1225, 1235 n.20 (11th Cir. 2004) (citations
and internal quotation marks omitted). And prejudice requires a showing that errors “worked to

his actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982).
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 5 of 11 PagelD 93

Fredericks explains that he did not raise this claim on appeal because “la]ppellant counsel
refused to raise this issue.” (cv Dkt. 1 at 4). To the extent he contends that counsel’s ineffective
assistance constitutes cause, the contention is without merit. Indeed, because Fredericks’
underlying claims have no merit, he is unable to establish that counsel rendered deficient
performance or that he suffered prejudice resulting from the claimed deficient performance. See
United States v. Nyhuis, 211 F.3d 1340, 1344 (11th Cir. 2000).

First, the Eleventh Circuit has held that an indictment charging an 18 U.S.C. § 922(g)
offense is not defective for failure to reference the penalty provision, § 924(a)(2). See United States
vy. Moore, 954 F.3d 1322, 1337 (11th Cir. 2020); see also United States v. Innocent, 977 F.3d 1077,
1084 (11th Cir. 2020). Second, Fredericks has not shown that his Rehaif claim has merit, and
“lalppellate counsel is not ineffective for failing to raise claims reasonably considered to be
without merit.” Nyhuis, 211 F.3d at 1344 (internal citation and quotation marks omitted).

Fredericks does not assert that when he possessed the firearm and ammunition he was
unaware that he was a convicted felon. Rather, the record reflects that he admitted that he knew he
was a convicted felon. (cr Dkt. 77 | 12); Jmnocent, 977 F.3d at 1083 (finding relevant that defendant
“told an officer at the scene that he was a felon’); see also United States v. Beckles, 565 F.3d 832,
844 (11th Cir. 2009) (“Facts contained in a [presentence investigation report (“PSR’”)] are
undisputed and deemed to have been admitted unless a party objects to them before the sentencing
court with specificity and clarity.”). He did not contend at trial that he was unaware that he could
not possess a firearm, and he stipulated that he was a convicted felon during the offense. (cr Dkt.
89 at 2-3, 14-15). And his PSR reflected that he had several prior felony convictions, including for

possession of a firearm and ammunition as a convicted felon, and that he had served more than
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 6 of 11 PagelD 94

one year imprisonment on prior convictions. (cr Dkt. 77 J§ 35-46); see Innocent, 977 F.3d at 1082
(“[FJelony convictions would have provided the government powerful evidence that [a defendant]
knew he was a felon.”); Moore, 954 F.3d at 1338 (prior § 922(g) conviction).

In summary, Fredericks’ knowledge of his convicted felon status belies his Rehaif claim,
and an indictment charging a violation of 18 U.S.C. § 922(g) is not defective for failing to reference
§ 924(a)(2). Accordingly, absent deficient performance and resulting prejudice, counsel was not
ineffective in failing to raise these claims on appeal, and the procedural default is not excused. See
Nyhuis, 211 F.3d at 1344.°
Merits

Even if Fredericks’ default of Ground One is excused, he has not shown that he is entitled
to relief. First, as noted, the Eleventh Circuit has held that an indictment charging an 18 U.S.C. §
922(g) offense is not defective for failure to reference § 924(a)(2). See Moore, 954 F.3d at 1337.
Second, even if Rehaif required the Superseding Indictment to charge that Fredericks was aware
that he was a convicted felon during the § 922(g) offense and the jury to be instructed that a
conviction required such a finding, Fredericks has not established that any error affected his
substantial rights or that there is a reasonable probability he would have obtained a different result

absent the error.® (cv Dkt. 8 at 12-13 (acknowledging error under Rehaif)); see, e.g., Innocent, 977

 

> Additionally, Fredericks fails to provide evidence establishing that he is actually innocent of his crimes.
Bousley v. United States, 523 U.S. 614, 624 (1998) (“[A]ctual innocence means factual innocence, not mere legal
insufficiency.”). Further, although he asserts that this Court lacked “jurisdiction to adjudicate [him] guilty based on
an indictment which failed to allege an offense against the United States,” the Eleventh Circuit has held that the
purported errors are not jurisdictional, (cv Dkt. 9 at 1-2); see Moore, 954 F.3d at 1336-37.

6 Although the Eleventh Circuit has held that Rehaif did not announce a new rule of constitutional law that is
retroactively applicable to cases on collateral review, Rehaif was decided after Fredericks was adjudicated guilty but
prior to his sentencing and his conviction becoming final. See In re Palacios, 931 F.3d 1314, 1315 (Ith Cir. 2019);
Gilmore v. Taylor, 508 U.S. 333, 339-40 (1993) (noting that “a case that is decided after a defendant’s conviction and

6
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 7 of 11 PagelD 95

F.3d at 1082-84 (rejecting Rehaif claim on direct appeal based on defendant’s knowledge that he
was a felon); Frady, 456 U.S. at 166 (“[T]o obtain collateral relief a prisoner must clear a
significantly higher hurdle than would exist on direct appeal.”’). Indeed, Fredericks does not assert
that he was unaware that he was a convicted felon, and the record belies any such contention.
Accordingly, he is not entitled to relief on this claim.
Ground Two
In Ground Two, Fredericks contends that “[t]rial counsel was ineffective for failing to

request a Remmer hearing, ‘due to outside influence on the jury.’” (cv Dkt. 1 at 5). He explains:

During [his] jury voir dire, and [his] trial there was a rally a block from the

courthouse, where people were distributing handbills about jury

nullification and trial counsel had direct knowledge of this rally but still

refused to request a Remmer hearing. No reasonable or compentted [sic]

attorney would not have requested a Remmer hearing. There is a reasonable

probability that the court would have ordered a hearing to be held.
(Id. (internal quotation marks and emphasis omitted)). His contentions are without merit.

In Remmer, the Supreme Court held that

any private communication, contact, or tampering, directly or indirectly,

with a juror during a trial about the matter pending before the jury is...

presumptively prejudicial. . .. The presumption is not conclusive, but the

burden rests heavily upon the Government to establish, after notice to

and hearing of the defendant, that such contact with the juror was harmless

to the defendant.
347 U.S. at 229 (citations omitted). To warrant a mistrial or new trial, “(t]he defendant has the

burden to show that the jury has been exposed to extrinsic evidence or extrinsic contacts. Once the

defendant establishes that such exposure in fact occurred, prejudice is presumed and the burden

 

sentence become final may not provide the basis for federal habeas relief if it announces a ‘new rule’”). Even if Rehaif
does apply to Fredericks, he is not entitled to relief in this § 2255 proceeding.

7
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 8 of 11 PagelD 96

shifts to the government to rebut the presumption.” United States v. Ronda, 455 F.3d 1273, 1299
(11th Cir. 2006) (citing Remmer). “A district court must conduct a Remmer hearing when there is
evidence of outside influence.” Moore, 954 F.3d at 1332 (internal quotation marks, citation, and
emphasis omitted); see also Crowe v. Hall, 490 F.3d 840, 847 (11th Cir. 2007).

Even assuming counsel was aware of the purported rally, Fredericks does not explain how
counsel’s performance was deficient in failing to request a Remmer hearing. Notwithstanding his
allegations that “people were distributing handbills about jury nullification” “a block from the
courthouse,” he has not shown that a Remmer hearing was warranted or would have resulted in a
different outcome. He does not provide evidence that the jury was exposed to extrinsic evidence
or extrinsic contacts, and he does not specify the nature of the handbill information about jury
nullification or how it would have prejudiced his defense. See, e.g., Dahn v. Reddish, No. 1:05-
CV-79 WLS, 2012 WL 3027106, at *2 (M.D. Ga. July 24, 2012) (finding that petitioner’s
speculation about juror bias failed to demonstrate credible evidence that the result of the
proceeding would have been different had counsel requested Remmer hearing). In short, absent
deficient performance and prejudice resulting from the claimed deficient performance, this
ineffective assistance of counsel claim fails.

Ground Three

In Ground Three, Fredericks contends that “[c]ounsel was ineffective for failing to request

a continue of sentence.” (cv Dkt. 1 at 6-7). He explains that
During [his] sentencing hearing, trial counsel raised objections, concerning
[him] being classified as a “ACCA” based upon unapproved Shepard
documents, which failed to show that [he] has the prior convictions to be
sentenced under the ACCA, Act. The Court ask counsel, about whether

counsel has any case laws at this time, counsel stated no but that he
(counsel) can get them. The Court also ask the probation officer how long

8
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 9 of 11 PagelD 97

it would take her (officer) to provide the Court with a approve Sherpard
[sic] document. It was unreasonable for counsel not to continue sentence.

(Id. at 6-7 (emphasis omitted)). His contentions are without merit.

Fredericks does not explain how counsel was ineffective in failing to request a continuance
or how a continuance would have resulted in a different outcome at sentencing. As noted, counsel
challenged the application of the ACCA, contending that Fredericks’ Florida conviction for
possession with intent to sell or deliver cocaine within 1,000 feet of a church could not support an
enhancement because the judgment did not include the relevant statute. (cr Dkt. 97 at 6-11). The
objection was overruled because the judgment sufficiently identified the offense of conviction,
which was for a serious drug offense. (Id. at 16).’

Fredericks provides no authority finding counsel ineffective in failing to request a
continuance to find caselaw. Further, he does not support the proposition that, notwithstanding the
judgment’s identification of the offense of conviction, its failure to include the criminal statute
rendered it insufficient to determine whether the crime constituted a “serious drug offense.” And
he does not assert that he was not convicted of Fla. Stat. § 893.13(e)(1), which constitutes a serious
drug offense. Last, he does not explain how allowing the United States to obtain additional Shepard
documents would have resulted in a different outcome. In summary, because a continuance was
not warranted and the ACCA enhancement was correctly applied, Fredericks has not shown that

counsel rendered deficient performance or that he suffered resulting prejudice, and this claim of

 

? The Eleventh Circuit has held that Florida convictions for possession with intent to sell a controlled
substance qualify as serious drug offenses. See Smith, 775 F.3d at 1267-68. As the United States observed, the
judgment described Fredericks’ offense as POSS/SEL/DEL cocaine 1000ft. CHUR, and there is no Florida statute
proscribing possession of cocaine within 1,000 feet of a church. (cr Dkt. 97 at 8-9). Accordingly, this is unlike cases
in which a judgment’s failure to include the criminal statute rendered the judgment insufficient to determine the crime
of conviction. See, e.g., Dunlap v. United States, 784 F. App’x 379, 387-89 (6th Cir. 2019).

9
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 10 of 11 PagelD 98

ineffective assistance of counsel fails. See Freeman v. Atty Gen., State of Fla., 536 F.3d 1225,
1233 (11th Cir. 2008) (“A lawyer cannot be deficient for failing to raise a meritless claim.”).
Ground Four
In Ground Four, Fredericks contends that “[a]ppellant counsel was ineffective failing to
dismiss indictment on direct appeal, ‘structural error.’” (cv Dkt. 1 at 8). He explains that
Counsel failed to raise the claim that the indictment failed to alleged that
[he], “knowningly” [sic] knew his status as a convicted felon, counsels
defiecent [sic] performance had a prejudicial effect upon [his] defense and
trial, which was a structural error.
(Id.). He further asserts that appellate counsel “refuse[d] to raise this claim.” (Id.). His contentions
are without merit.
Fredericks cites no authority in support of his contention that appellate counsel was
ineffective in “failing to dismiss [the] indictment on direct appeal.”® As noted, his Rehaif claim
lacks merit, and “[a]ppellate counsel is not ineffective for failing to raise claims reasonably

considered to be without merit.” Nyhuis, 211 F.3d at 1344. Absent deficient performance and

resulting prejudice, this ineffective assistance of counsel claim fails.

 

8 Likewise, Fredericks has not shown that trial counsel was ineffective in failing to move to dismiss his
Superseding Indictment or request a new trial when Rehaif was decided and before his conviction became final.

10
Case 5:20-cv-00401-JDW-PRL Document 10 Filed 03/01/21 Page 11 of 11 PagelD 99

Certificate of Appealability (“COA”)

A COA may issue on “a substantial showing of the denial of a constitutional right,” which
requires Fredericks to demonstrate “that jurists of reason could disagree with the district court’s
resolution of his constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
(2003) (citations omitted); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000) (discussing
standard for procedural rulings). I find that jurists of reason could not disagree with the resolution
of Fredericks’ constitutional claims or the procedural rulings, or conclude that the issues presented
are adequate to deserve encouragement to proceed further. Because he has not met the required
standard, he is not entitled to a COA and cannot appeal in forma pauperis.

CONCLUSION

Petitioner Fredericks’ § 2255 motion (cv Dkt. 1) is DENIED. The Clerk is directed to enter

judgment in the United States’ favor and against Fredericks, and to CLOSE this case.

DONE AND ORDERED this __/ Biay of March, 2021.

   

f\,1
JAMES D. WHITTEMORE
(United States District Judge

 

Copies to: Petitioner, Counsel of Record

11
